Citation Nr: 1134035	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-38 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with L4-S1 disc disease with osteophytes and degenerative joint disease changes.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is of record.  

In July 2010, the Board remanded this matter for further development.  The requested development has been completed insofar as possible and the matter is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with L4-S1 disc disease with osteophytes and degenerative joint disease changes is not productive of unfavorable ankylosis of the entire thoracolumbar spine or of the entire spine and there has been no showing of incapacitating episodes having a total duration of at least six weeks during the past 12 months during the appeal period.

2.  The Veteran's left lower extremity radiculopathy, secondary to his service-connected lumbosacral strain with L4-S1 disc disease with osteophytes and degenerative joint disease changes, results in mild incomplete paralysis of the sciatic nerve without other neurological impairment.

3.  The Veteran's right lower extremity radiculopathy, secondary to his service-connected lumbosacral strain with L4-S1 disc disease with osteophytes and degenerative joint disease changes, results in mild incomplete paralysis of the sciatic nerve without other neurological impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for lumbosacral strain with L4-S1 disc disease with osteophytes and degenerative joint disease changes, based upon limitation of motion or incapacitating episodes, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4,124a, Diagnostic Code 8520 (2010).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 10 percent evaluation for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4,124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Board notes that the Veteran's status has been substantiated.  The Board observes that in a January 2006 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with notice as to the disability rating and effective date elements of the claim in a March 2006 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded numerous VA examinations.  The Veteran's history and as well as the necessary findings to properly rate the Veteran's disabilities were set forth in the examination reports.  As such, the VA examinations performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization.  He has also provided testimony at a May 2010 hearing and submitted additional evidence in conjunction with the July 2010 Board remand.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Increased Evaluation

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  "Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine. 					100

Unfavorable ankylosis of the entire thoracolumbar spine 			50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 								30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 										20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months 									60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months					40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months					20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months					10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

In conjunction with his claim for an increased evaluation, the Veteran was afforded a VA examination in February 2006.  The examiner noted that during the examination, the Veteran was able to relax completely and had full ankle jerk on both sides.  Straight leg raising and cross leg maneuvers, both sitting and supine, could be accomplished with mild low back and low sacral pain.  The Veteran only exhibited pain at the extremes while sitting and extending each knee fully, singly, and with both together.  In the supine position, the Veteran had mild low back pain when the right hip flexed to 40 degrees, the left leg hip flexed to 30 degrees caused mild low back pain.  The Veteran also had mild low back pain with both legs together at 10 degrees.  There was mild tenderness at the L5/S1 level to gentle tapping with a percussion hammer.  Neurologic was mostly negative except that the Veteran had an area of hypesthesia on the left side, lateral side of the left foot.  

Trunk mobility was moderately limited to 3 degrees back bending, 20 degrees forward bending, 10 degrees right and left side bending, and 25 degrees right and left shoulder twisting.  All these maneuvers caused very mild low back pain but he was able to conduct the maneuvers.  There was no radiculitis and no sciatica.  The examiner rendered a diagnosis of disc disease sufficient to cause symptoms at L4/5 and L5/S1 level.  

The examiner noted that distribution of pain was sacral and coccygeal with no buttock, no leg, no sciatica, and no radiculitis.  The Veteran did not use any devices and ranges of motion were noted to be moderately limited.  Repetitive use of the trunk provided additional very mild limitation in range of motion, decreasing to 5 degrees right and left side bending, and 20 degrees of shoulder twisting, but did not change the moderate to mild pain pattern.  There were no flare-ups.  The Veteran had tenderness over the L5/S1 level, midline posterior.  He also had mild paraspinous spasm and mild painful motion.  Neurologic findings varied a bit since there was some question about right ankle jerk.  However, with good relaxation and distraction, he did have both knee and ankle jerks in place.  Sensory hypesthesia lateral side of the left foot was consistent with a sacral dermatome problem.  The examiner indicated that there had been no incapacitating episodes for the past 12 months.  

In an August 2006 treatment record, the Veteran was noted to have no sciatica or radiculopathy.   

At the time of a March 2007 outpatient treatment visit, the Veteran reported having low back pain that occasionally radiated down the backs of both legs.  He indicated that the pain had gotten worse over the years.  The pain was currently 6/10 and 10/10 at its worst.  It would come and go.  The Veteran noted having numbness in both lower extremities.  Aggravating factors included bending and twisting.  Relief was brought on by lying down on something hard.  Range of motion was limited by pain in all directions.  There was no muscle atrophy and range of motion in the lower limbs was essentially normal.  Straight leg raising was normal and sensation was normal to sharp and light touch.  Muscle stretch reflexes were 2/2 for the knees and ankles.  There was no spinous process or sciatic notch tenderness.  There was myofascial tenderness on the lumbar paraspinalis.  It was the examiner's assessment that the Veteran had spondylosis/degenerative joint and disc disease/herniated nucleus pulposus.  

The Veteran was afforded an additional VA examination in April 2007.  At the time of the examination, the Veteran reported having low back pain everyday, which was not constant.  The Veteran described it as an ache most of the time and he took Naproxen twice a day, which helped.  The pain averaged 8/10 with flare-ups.  It was aggravated by quick movements but not with walking.  Standing for long periods of time also aggravated the low back pain.  There was occasional radiation down both legs to the hamstrings.  This occurred every day and lasted until he would lie down.  He occasionally had numbness in his legs in the same area.  He used no assistive devices.  The Veteran had no additional limitation with flare-ups.  There was no urinary or fecal incontinence.  He had had zero incapacitating episodes over the past year.  It did interfere with his daily activities, especially with standing or exercising.  

Physical examination revealed normal curvature of the spine, with it being nontender to palpation and having no deformities.  Straight leg raising was from 0 to 40 degrees, bilaterally, producing low back pain.  Flexion was from 0 to 75 degrees with pain at 75 degrees; extension was from 0 to 10 degrees with pain at 10 degrees; right and left lateral rotation were from 0 to 25 degrees; and right and left lateral flexion were from 0 to 20 degrees.  The Veteran had normal pinprick and normal strength in the lower extremities.  He had normal deep tendon reflexes in both patella but absent bilateral ankle reflexes.  The Veteran could not heel walk but could toe walk.  He had normal motor skills.  There was no muscle atrophy.  No muscle spasms were present.  The Veteran had negative footdrop, bilaterally.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  

The Veteran was afforded an additional VA examination in February 2008.  At the time of the examination, the Veteran stated that over the last two months he experienced daily 7/10 pain in a transverse band across the lower lumbar region.  The Veteran complained of similar flare-up pain symptoms, 10/10 in intensity, 4 to 5 times per year that would last for 2 to 3 weeks.  He noted frequent left leg dysthesia in a vaguely S1 radicular pattern.  He denied any physician prescribed days of bed rest for this condition in the past 12 months.  

The Veteran stated that he used a lumbar corset on occasion.  He also noted using Naproxen, which he stated was somewhat beneficial.  The Veteran reported that he had been retired since 2002.  He indicated that he had managed a lawn service over the past summer.  He complained of increased low back symptoms associated with any sort of lifting or bending or twisting at the waist.  He indicated that he could no longer play basketball without aggravating his low back symptoms.  The Veteran walked slowly and deliberately without any antalgic gait.  He used no orthopedic devices.  

Examination of the thoracolumbar spine revealed a decreased lumbar lordosis.  There was tenderness of the lumbar spinous processes, bilateral paravertebral muscles, and myofascia, without spasm.  Right sacroiliac joint tenderness and bilateral sciatic notch tenderness were also present.  Neurologic examination revealed intact sensation to light touch for all dermatomes of the bilateral lower extremities.  Reflexes were 1/3 and symmetric.  Motor strength was 5/5 for all myotomes of the bilateral lower extremities.  Babinski was negative and straight leg raising was subjectively positive on the left.   

Range of motion revealed forward flexion from 0 to 80 degrees, and to 70 degrees post-repetitive motion; extension was from 0 to 10 degrees, pre and post repetitive motion; left and right lateral flexion was from 0 to 10 degrees, pre and post repetitive motion; and right and left lateral rotation was from 0 to 16 degrees, both pre and post repetitive motion.  The Veteran complained of pain throughout the entire arc of motion in each plane.  There was no apparent weakness, fatigability, or loss of coordination during or following 3 repetitions of range of motion.  

X-ray studies revealed moderate to severe narrowing of L4-S1 discs with marginal osteophytes.  Degenerative joint changes of the posterior compartment with narrowed apophyseal joints between L4-S1 were present.  There were no compressions and the alignment was unremarkable.  

Private treatment records received in conjunction with the Veteran's claim reveal that at the time of a February 2006 outpatient visit, the Veteran reported that his main pain complaint was in the lumbar and thoracic spine.  It was aggravated by activity but there was no referral to the legs.  Physical examination revealed a negative sciatic nerve stretch sign.  Reflexes were 1+ at the knees and ankles.  The Veteran had good normal strength in the lower extremities.  His posture was erect and his gait was normal.  It was the examiner's impression that the Veteran had degenerative disc protrusion at L5-S1 without radiculopathy.  He seemed to respond well to physical therapy.  

During a February 2009 visit, the Veteran was noted to have been seen in February 2006, at which time he had no radiculopathy.  The Veteran reported swinging a golf club with his son three weeks ago and he twisted awkwardly.  He stated that he had continued to have an increase in the low back pain over the past three years and that he now had a bilateral lower extremity pain.  The pain in his back was fairly constant but the incident had caused a dramatic upswing in the pain.  The bilateral leg pain was described as being sharp and it radiated down both legs posteriorly to the mid-calf.  This pain was intermittent as opposed to the constant back pain.  The back pain increased with bending over and he stated that his back felt weak.  The pain was located directly over the spinous process and across the low back.  Standing was noted to be the most painful position the Veteran had.  He did have difficulty going from the sitting to the standing position.  He denied any numbness or tingling in the lower extremities.  

Physical examination revealed that the Veteran's gait was slow and antalgic and slightly drooped forward.  He had difficulty performing the heel walk and toe walk but no overt toe drop or heel drop was noted.  Equal strength was demonstrated bilaterally in both extremities when stepping up on the stool.  Reflexes for the patella and Achilles were 2+, bilaterally.  Extensor hallices longus was weak, bilaterally; however, it was graded 3/5 on the left and 4-/5 on the right.  The Veteran did have a positive sciatic nerve stretch, bilaterally, at approximately 60 degrees.  Pain was elicited in the hips and the low back on hip abduction and adduction.  The Veteran's private physician indicated that the Veteran had a long history of chronic low back pain that was having an exacerbation of the symptoms with new lower extremity symptoms that he had not previously experienced.  

At the time of a February 2009 follow-up visit, the Veteran was noted to be having more pain in his back than in his legs.  Physical examination revealed no pain with sciatic nerve stretch.  The Veteran had normal strength and hyperactive reflexes.  His posture and gait were normal.  

At the time of a June 2009 VA examination, the Veteran was noted to have had chronic low back pain with radiation into the lower extremities down to the calf.  The Veteran reported taking Naproxen twice a day which provided some pain relief.  He was also noted to have recently had an epidural steroid injection.  His wife had to help him slip into the bath tub on occasion and he had to have help with his shoes and socks.  He was able to drive some.  The Veteran had been a truck driver but had to quit due to increased low back pain.  He walked on a treadmill twice a week in an attempt to lose weight.  He did not wear a back brace and had not been on physician prescribed bed rest.  The Veteran had increased limitation with repetitive use.  He did not have any incapacitating episodes of back pain flare-ups.  

Physical examination revealed he had a normal gait with no ambulatory aids.  There was some tenderness to deep palpation in the midline and over the left sacroiliac joint.  There was slight tenderness over both sciatic notches.  Active and passive range of motion were very limited by low back pain.  Flexion was to 30 degrees while extension was to 0 degrees, lateral bending was to 10 degrees and rotation was to 20 degrees.  Repetitive motion was done with increased back pain.  Flexion was decreased to 20 degrees and while extension remained at 0.  There was no weakness, fatigability, or incoordination.  

Neurological examination revealed that straight leg raising was negative to 90 degrees, bilaterally.  Deep tendon reflexes were 2+ for the right patella and 1+ for the left patella.  The Achilles were 2+.  Sensory was intact to sharp and dull in both legs and feet and Babinski was negative.  Motor strength was 5/5 except for mild weakness graded 4+/5 in right peroneals.  It was the examiner's impression that the Veteran had degenerative joint and disc disease of L4/5 and L5/S1 with chronic low back pain.  There was no evidence of nerve root entrapment.  

At the time of his May 2010 hearing, the Veteran reported that his back problems caused him to have difficulty sleeping.  He indicated that the last time that he worked was in 2006.  He stated that his normal employment as a truck driver had been impacted by his low back condition.  The Veteran reported that he was being treated by Dr. Jackson.  He stated that he used a walking cane that he had purchased on his own.  The Veteran noted that the last time he had received treatment for his back was in June 2009.  The Veteran indicated that his back condition affected his driving and his ability to do chores around the house.  He stated that he had been told that he had ankylosis.  The Veteran testified as to having back spasms each day, several times per day.  He rated his back pain as 9/10.  He reported having limited back motion, especially with forward bending.  He also noted that his back interfered with sexual activity.  The Veteran reported that he had had periods where he was incapacitated.  He stated that if he moved the wrong way his back would get really sore and he could not move for a few days.  He indicated that this did not happen very often.  

Treatment records received in conjunction with the July 2010 remand reveal that at the time of an August 2010 visit to Dr. Jackson, the Veteran reported that he had felt a pop in his back three weeks earlier and had immediate pain.  The pain had gradually improved over the past three weeks.  Physical examination revealed the Veteran was slow to get up but he arose and had an erect posture.  He tended to walk a little stooped forward.  The Veteran had no weakness of the lower extremities on tiptoe or heel walking or manual testing.  He also had no referred pain with straight leg sciatic nerve stretch sign to 90 degrees.  The Veteran did have trace knee jerks and 1+ ankle jerks.  It was Dr. Jackson's impression that the Veteran had a normal neurologic examination and another flare-up of his degenerative disc condition.  

While the Board does not doubt that the Veteran's motion is limited as evidenced by the above objective medical findings, there has been no demonstration that his range of motion has been limited to that akin to unfavorable ankylosis of the entire thoracolumbar spine.  See definition noted above.  

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report that he is worse or entitled to a higher evaluation.  However, the observation of a skilled professional is more probative of the degree of the Veteran's impairment.  Even with demonstration of additional loss of motion upon repetitive movement at the time of some VA examinations, neither the actual range of motion nor any functional limitation, warrants an evaluation in excess of 40 percent for limitation of motion based upon the appropriate codes governing limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.

Although the Veteran has indicated that he has flare-ups which cause him to have little or no movement for several weeks at a time throughout the year, the record does not contain evidence of physician prescribed bed rest.  Moreover, the Veteran has testified and reported at numerous VA examinations that there has been no physician prescribed bedrest at any time.  Thus, an evaluation in excess of 40 percent would not be warranted based upon incapacitating episodes.

In sum, an evaluation in excess of 40 percent, to include "staged" ratings, is not warranted as it relates to limitation of motion or incapacitating episodes as the record does not contain medical evidence showing that the Veteran's low back symptomatology approximates the criteria for the next higher rating.  Specifically, the evidence does not show symptomatology consistent with unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.

Finally, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57

With regard to the neurological component of the Veteran's service-connected low back disorder, the Board notes that neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  See nerve involved for diagnostic code number and rating.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 provides criteria for rating impairment of the sciatic nerve.  Under that code, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

As it relates to the Veteran's right and left lower extremities, the Board notes that the record contains intermittent findings of radiculopathy to both lower extremities throughout the course of the appeal.  At the time of his February 2006 VA examination, the Veteran was noted to have an area of hypesthesia on the left side, lateral side of the left foot, which the examiner indicated was sensory hypesthesia lateral side of the left foot consistent with a sacral dermatome problem.  At the time of his April 2007 VA examination, the Veteran reported having occasional radiation down both legs to the hamstrings.  He also noted occasionally having numbness in his legs in the same area. The Veteran was also found to have absent bilateral ankle reflexes.  During his February 2008 VA examination, the Veteran complained of frequent left leg dysthesia in a vaguely S1 radicular pattern.  He was found to have bilateral sciatic notch tenderness and reflexes were noted to be only 1/3.  Moreover, straight leg raising was subjectively positive on the left.  Furthermore, during a February 2009 private visit, the Veteran reported having bilateral lower extremity pain which was sharp and radiated down both legs posteriorly to the mid-calf.  Physical examination revealed a positive sciatic nerve stretch, bilaterally, at approximately 60 degrees.  Finally, at the time of an August 2010 private treatment visit, the Veteran was noted to have only trace knee jerks and 1+ ankle jerks.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his low back disorder has resulted in mild neurologic impairment for both the right and left lower extremity, warranting a 10 percent evaluation, throughout the course of the appeal. 

Moderate neurological impairment, as is required for a 20 percent disability evaluation, the next higher evaluation, has not been shown at any time.  During the February 2006 VA examination, neurologic examination was reported as mostly negative except for the area of hypesthesia on the left side, lateral side of the left foot.  In August 2006,the Veteran was noted to have no sciatica or radiculopathy.  During his March 2007 outpatient evaluation, straight leg raising was normal and sensation was normal to sharp and light touch, with muscle stretch reflexes being reported as 2/2 for the knees and ankles with no sciatic notch tenderness.  At the April 2007 VA examination, the Veteran had normal pinprick and normal strength in the lower extremities and normal deep tendon reflexes in both patella.  Moreover, at his February 2008 VA examination, neurologic examination revealed intact sensation to light touch for all dermatomes of the bilateral lower extremities and motor strength was 5/5 for all myotomes of the bilateral lower extremities.  

Furthermore, private treatment records revealed that at the time of a February 2006 visit, Dr. Jackson indicated that the Veteran had degenerative disc protrusion at L5-S1 without radiculopathy.  In addition, during a February 2009 visit, the Veteran was noted to have 2+ reflexes for the patella and Achilles, bilaterally.  Also of note is that at the time of the June 2009 VA examination, straight leg raising was negative to 90 degrees, bilaterally, and sensory was intact to sharp and dull in both legs, with motor strength being 5/5 except for mild weakness graded 4+/5 right peroneals.  Finally, at the time of his August 2010 visit, it Dr. Jackson's impression that the Veteran had a normal neurologic examination.  Based upon the above, the criteria for a 20 percent evaluation, requiring moderate neurological impairment, have not been met or approximated at any time.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran's lumbar spine and resultant radiculopathy of the lower extremities disorders are contemplated in the rating schedule.  The disabilities have also not required any recent periods of hospitalization.  While the Veteran is currently unemployed, no VA examiner has indicated that this unemployment is related to his service-connected low back disability or resultant radiculopathy.  Moreover, the Veteran has indicated that he has not applied for Social Security disability benefits and has reported on several occasions that he retired in 2002.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 40 percent for lumbosacral strain with L4-S1 disc disease with osteophytes and degenerative joint disease changes, based upon limitation of motion and/or incapacitating episodes, is denied.  

A 10 percent disability evaluation for left lower extremity radiculopathy is granted.  

A 10 percent disability evaluation for right lower extremity radiculopathy is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


